            Case 1:20-cv-01649-CRC Document 11 Filed 08/27/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LISA WEATHERSBY-BELL                                :
                                                    :
       Plaintiff,                                   :
                                                    :
       v.                                           :
                                                    :       CASE NO.: 1:20-cv-01649 CRC
WASHINGTON METROPOLITAN AREA                        :
TRANSIT AUTHORITY,                                  :
                                                    :
      Defendant.                                    :
____________________________________

                          ANSWER OF DEFENDANT
             WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY

                                       FIRST DEFENSE

       The Complaint fails to state a cause of action against Defendant Washington Metropolitan

Area Transit Authority (hereinafter, “WMATA”) upon which relief may be granted

                                     SECOND DEFENSE

       WMATA generally denies the allegations in the Plaintiff’s Complaint.

                                      THIRD DEFENSE

       If the Plaintiff was injured and damaged as alleged in the Complaint, such injuries and

damages were caused by her sole or contributory negligence, and/or assumption of the risk.

                                     FOURTH DEFENSE

       All or some of Plaintiff’s claims may be barred by WMATA’s sovereign and/or

governmental immunity under Section 80 of the WMATA Compact.

                                       FIFTH DEFENSE

       WMATA intends to rely on all defenses available from the evidence at the time of any trial

and expressly reserves its right to assert such defenses as the facts become known.
          Case 1:20-cv-01649-CRC Document 11 Filed 08/27/20 Page 2 of 3




                                        SIXTH DEFENSE

       WMATA is not subject to pre-judgment interest under applicable law and/or immunity.

                                      SEVENTH DEFENSE

       All or parts of Plaintiff’s cause of action are barred by the applicable statute of

limitations.

                                      EIGHTH DEFENSE

       Plaintiff has failed to mitigate her damages.

       WHEREFORE, having fully answered the Complaint, WMATA requests this matter be

dismissed and it be awarded the cost of responding to this suit.



                                        JURY DEMAND

       WMATA demands a trial by jury of the above-captioned case.



                                                  Respectfully submitted,

                                                  WASHINGTON METROPOLITAN AREA
                                                  TRANSIT AUTHORITY
                                                  By Counsel:

                                                  __/s/ Neal M. Janey, Jr._____
                                                  Neal M. Janey, Jr.
                                                  Bar No.: 995449
                                                  Senior Counsel
                                                  Office of General Counsel - WMATA
                                                  600 Fifth Street, N.W.
                                                  Washington, D.C. 20001
                                                  (202) 962-1067 telephone
                                                  (202) 962-2550 facsimile
                                                  E-mail: nmjaney@wmata.com



                                                 2
         Case 1:20-cv-01649-CRC Document 11 Filed 08/27/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Answer of Defendant WMATA was

forwarded to the following people via the Court’s ECF system on this 28th day of August 2020:

David Errol Tompkins, Esquire
Lewis & Tompkins, P.C.
4720 Montgomery Lane # 330
Bethesda, Maryland 20814

                                           /s/ __Neal M. Janey, Jr.___________
                                           Neal M. Janey, Jr.




                                              3
